1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6    BRADLEY V SMITH-OSTROUMOV,                       Case No. 3:18-cv-00582-MMD-CBC
7                                  Plaintiff,                       ORDER
           v.
8    ANDRE LONG, Chief of HR, Clark County
     School District,
9
                                      Defendant.
10

11          Plaintiff Bradley V Smith-Ostroumov asserts claims under Title VII of the Civil

12   Rights Act and the Americans with Disabilities Act arising from his allegations that

13   Defendant Andre Long, then Plaintiff’s Principal, but now the head of human resources

14   for the Clark County School District, retaliated against him and forced him into early

15   retirement. (ECF No. 2-1 at 4.) Before the Court is the Report and Recommendation

16   (“R&R” or “Recommendation”) of United States Magistrate Judge Carla Baldwin Carry

17   (ECF No. 15), recommending that the Court deny Defendants’ pending motion to

18   dismiss (“Motion”) (ECF No. 4) as premature. Defendants had until July 17, 2019 to file

19   an objection. To date, no objection to the R&R has been filed. For this reason, and as

20   explained below, the Court adopts the R&R and will deny Defendants’ Motion.

21          This Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   timely objects to a magistrate judge’s report and recommendation, then the Court is

24   required to “make a de novo determination of those portions of the [report and

25   recommendation] to which objection is made.” Id. Where a party fails to object,

26   however, the court is not required to conduct “any review at all . . . of any issue that is

27   not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the

28
1    Ninth Circuit has recognized that a district court is not required to review a magistrate

2    judge’s report and recommendation where no objections have been filed. See United

3    States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of

4    review employed by the district court when reviewing a report and recommendation to

5    which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

6    1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting

7    the view that district courts are not required to review “any issue that is not the subject

8    of an objection.”). Thus, if there is no objection to a magistrate judge’s recommendation,

9    then the Court may accept the recommendation without review. See, e.g., Johnstone,

10   263 F. Supp. 2d at 1226 (accepting, without review, a magistrate judge’s

11   recommendation to which no objection was filed).

12          While Defendants have failed to object to Judge Carry’s recommendation to deny

13   the Motion, the Court will conduct a de novo review to determine whether to adopt the

14   R&R. Judge Carry found that the Motion was premature because it was filed before the

15   Court screened Plaintiff’s Complaint, and therefore recommended the Motion be denied.

16   (ECF No. 15 at 2.) Having reviewed the R&R and the briefs relating to Defendants’

17   Motion, the Court agrees with Judge Carry.

18          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.

19   15) is adopted in full.

20          It is further ordered that Defendants’ motion to dismiss (ECF No. 4) is denied

21   without prejudice.

22          DATED THIS 18th day of July 2019.

23

24
                                                      MIRANDA M. DU
25                                                    UNITED STATES DISTRICT JUDGE
26

27

28

                                                  2
